DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph 5, e.g. p5 = paragraph 5.
Although the 3 independent claims are being examined together, applicant is urged to have the same limitations in any future independent claims presented via possible amendments in this application to avoid a possible restriction requirement.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The main amendment/novelty of the invention as explained by the applicant’s representative, Mr. Sean Patchin during an interview on 2/10/2021  is a main processor and one or more local processors, wherein the one or more local processors are located in closer proximity than the main processor to one or more sensors, a control mechanism or both, such that data latency is minimized via the local processors producing a reaction to an event without waiting to get a response back from the main processor.  The above is a distributed processing system for latency reduction and is well known in the art as can be seen form either of the prior arts utilized below.  It is 
Anderson or Nilsson go into a detailed discussion and disclosure of having local sensors with local processors to react to events without waiting to get a response back from the main processor which is further from the local sensor/processor and explicitly disclose reducing latency and response time as a result.
The amendments have not clarified the term “emergency event”.  What is considered an emergency event by one party, may not be considered an emergency event by another.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102a1 as being disclosed by Anderson et al. USPAP 2015/0224848.
As per claims 1, 10 and 14, Anderson discloses a vehicle data processing method/system, comprising; a main processor, a control area network bus connected to the main processor, a control mechanism, and a local processor; a first local processor associated with a first emergency event detected by a first group of sensors in closer data processing proximity to the first local processor than the main processor; and
a second local processor associated with a second emergency event detected by a second group of sensors in closer data processing proximity to the second local processor than the main processor (p’s 455, 851, 431, 450; fig’s 16-1, 16-2), wherein the first local processor is operable to: identify the first emergency event based on data points from the first group of sensors; and 
Anderson discloses via figure 16-1:

    PNG
    media_image1.png
    957
    642
    media_image1.png
    Greyscale


Anderson disclose via p450:
[0450] The control topology of an active suspension including a 
processor-based controller per wheel may be associated with electric 
motor/generator rotor position sensing in an active suspension, and/or a 
high-accuracy calibration method for a low-cost [low-accuracy] position sensor, 
and/or self-calibrating a sensor based on detected noise patterns that are 
filtered out by selective position sensing.  An active suspension system with 
an electric motor/generator located proximal to each wheel will benefit from 
the collocated processor-based controller.  The processor may interface with a 
rotor position sensor to provide position, velocity, or acceleration feedback 
of the electric motor (which may be coupled to a hydraulic pump, ball screw, or 
other mechanical translation mechanism) to the control topology.  By designing 
motor/generator control loops local to each wheel, the active suspension system 
leverages a distributed architecture.  The benefits of a distributed 
architecture include reduced latency and faster response time to localized 
sensing and events, and reduced processing load requirements of a central node.  To reduce system cost, the processor-based controller may implement a 
high-accuracy calibration method that enables the use of a low-cost 
[low-accuracy] position sensor.  The position sensor may exhibit detectable 
noise patterns that the processor-based controller selectively filters through 

position sensor to replace a higher cost [higher accuracy] sensor.

identify the second emergency event based on the data points from the second group of sensors; determine a second instant reaction, which could include a performance or suppression, in response to the second emergency event; and one or more control mechanisms operable to control a motion of a vehicle based on the first instant reaction, the second instant reaction, or both (p’s 1304, 431, 450, 472, 911; fig’s 16-2, 18-1, 23-1, 16-1; ab; p’s 455, 851, 428, 731-732 ).
Anderson discloses via p732:
[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.
Anderson discloses via figure 18-1:

    PNG
    media_image2.png
    1001
    530
    media_image2.png
    Greyscale


[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.

As per claim 3, Anderson discloses wherein the step of controlling the control mechanism further comprises controlling the control mechanism to forgo a motion of one or more components of the vehicle whereby injury and damage to the vehicle are mitigated or prevented (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via figure 16-2 and associated text:

    PNG
    media_image3.png
    915
    681
    media_image3.png
    Greyscale


As per claim 4, Anderson discloses wherein the step of determining the instant reaction further comprises retrieving the instant reaction correlated to the identified emergency events (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p455:

processor-based controller per wheel may be associated with and/or active 
hydraulic pump ripple noise cancellation, and/or active suspension control 
algorithms to mitigate [braking, pitch/roll, speed bump response, body heave, 
head toss, seat bounce, inclined operation, cross slope, large event smoothing, 
large event smoothing] in an active safety suspension system.  The 
processor-based controller per wheel may implement localized predictive 
analytic algorithms to arrive at a chosen (desired) suspension force in 
response to localized or central sensing.  The processor-based controller per 
wheel may also implement a damping algorithm that depends on the frequency of localized or central sensing.  The benefits of running the algorithms that 
factor in inertia in a processor-based controller per wheel architecture 
include reduced latency and faster response time to localized sensing and 
events, and reduced processing load requirements of a central node.  
High-frequency events will require fast response times to generate damping 
commands that mitigate the stimulus.

As per claim 5, Anderson discloses further comprising: selecting one or more positions of the one or more local processors to minimize data latency between the sensors and the one or more local processors, between the control mechanism and the one or more local processors, between the main processor and the one or more local processors, or combinations thereof (p’s 431, 450, 472, 455, 851, 911, 1304; ab; 
[0431] One objective of the present methods and systems of distributed 
active suspension control described herein is to improve performance of active 
suspension systems based on hydraulics, electromagnetics, electro-hydraulics, 
or other suitable systems by reducing latency and improving response time, 
reducing central processing requirements, and improving fault-tolerance and 
reliability.
Anderson discloses via figure 23-1:

    PNG
    media_image4.png
    1000
    635
    media_image4.png
    Greyscale


As per claim 6 and 20, Anderson discloses further comprising arranging the local processors in one or more wheels of the vehicle (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via figure 1-20:

    PNG
    media_image5.png
    856
    507
    media_image5.png
    Greyscale


[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.

As per claim 7, Anderson discloses transmitting a message relating to the instant reaction to a main processor; and determining, with the main processor, whether a follow-up action to the instant reaction is needed (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p1304:
[1304] In the exemplary embodiment the response time of active suspension 
actuator is substantially faster than that of the air spring, and in order to 
obtain suitably quick response characteristics from the air spring, so that can 
respond to the rapid varying road conditions and vehicle dynamics, it is 
desirable to reduce the latency period between the time of commanding a desired gas pressure and the time of achieving that gas pressure in the air spring.  The response time may be measured as the time in creating a position change of the suspension, or the time in creating a force change in the suspension.  This may necessitate the gas control valve being close coupled to the air spring so as to reduce latency generated by varying the pressure in the volume of gas contained in any interconnecting passage between the gas control valve and the air spring, and aspects relates to a schematic of an active 
actuator with an air spring into the vehicle, increasing durability and reducing cost. 


As per claim 8, Anderson discloses transmitting the message relating to the instant reaction to a cloud server (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p428:
[0428] In one embodiment, the self-driving vehicle's sensors may detect an 
obstacle and a vehicle velocity that create a collision course.  The 
self-driving vehicle may relay this information to the active safety system, 
which can then adjust suspension dynamics (e.g. four quadrant active control) 
to reduce stopping distance and/or reduce the effect of the impact on the 
driver and passengers by adjusting pre-crash ride height and vehicle stance.  
In another embodiment, the active safety system may detect an unusual vehicle 
circumstance and command the vehicle to change its steering angle, throttle 
position, etc. in order to mitigate the unusual vehicle circumstance.  In 

from a vehicle to vehicle communication interface, which may transmit data such 
as the state or future state of other vehicles in the vicinity, road and other 
conditions ahead, etc. 

As per claim 9, Anderson discloses wherein the step of identifying one or more emergency events further comprises classifying the data points into the one or more emergency events that are predetermined and stored in a memory arranged in the vehicle (p’s 1407, 431, 450, 472, 455, 851, 405, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p405:
[0405] According to another aspect, a self-driving or navigation-guided 
vehicle performs route planning at least partially based on road roughness.  A 
controller on the vehicle receives a driving plan that comprises an anticipated 
route for the vehicle, such as a GPS-guided route laid onto data from a roadway 
map database.  Along a route of travel, road condition data is collected at a 
variety of points along the route.  The controller determines a road roughness 
impact on the vehicle for at least a portion of the gathered points of road 
condition data.  This may be a calculation based on the road condition data, or 
it may comprise the road condition data itself, depending on what data is 
stored.  The self-driving or navigation-guided vehicle then adjusts the driving 
plan to reduce road roughness impact on the vehicle.  For example, it may avoid 
a road that is particularly rough.

As per claim 11, Anderson discloses wherein the positions of the first and second local processors are selected to minimize data latency between sensors and the first and second local processors, between the one or more control mechanisms and the first and second local processors, between the main processor and the first and second local processors, or combinations thereof (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p431:
[0431] One objective of the present methods and systems of distributed 
active suspension control described herein is to improve performance of active 
suspension systems based on hydraulics, electromagnetics, electro-hydraulics, 
or other suitable systems by reducing latency and improving response time, 
reducing central processing requirements, and improving fault-tolerance and 
reliability.


As per claim 12, Anderson discloses wherein the first local processor is associated with a first group of the control mechanisms such that the first local processor is positioned at a location in data transmission proximity to a first group of the one or more control mechanisms (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p732:
[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.

As per claim 13, Anderson discloses wherein the second local processor is associated with a second group of the control mechanisms by positioning the second local processor at a location in data processing proximity to a second group of the one or more control mechanisms (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further , Anderson discloses via p732:
[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.


As per claim 15, Anderson discloses wherein the main processor is configured to: receive a message relating to the instant reaction from the local processing units via the CAN bus; determine whether or not to supplement the instant reaction; and control the control mechanisms to perform or suppress a follow-up action (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p450:

processor-based controller per wheel may be associated with electric 
motor/generator rotor position sensing in an active suspension, and/or a 
high-accuracy calibration method for a low-cost [low-accuracy] position sensor, 
and/or self-calibrating a sensor based on detected noise patterns that are 
filtered out by selective position sensing.  An active suspension system with 
an electric motor/generator located proximal to each wheel will benefit from 
the collocated processor-based controller.  The processor may interface with a 
rotor position sensor to provide position, velocity, or acceleration feedback 
of the electric motor (which may be coupled to a hydraulic pump, ball screw, or 
other mechanical translation mechanism) to the control topology.  By designing 
motor/generator control loops local to each wheel, the active suspension system 
leverages a distributed architecture.  The benefits of a distributed 
architecture include reduced latency and faster response time to localized 
sensing and events, and reduced processing load requirements of a central node.  To reduce system cost, the processor-based controller may implement a 
high-accuracy calibration method that enables the use of a low-cost 
[low-accuracy] position sensor.  The position sensor may exhibit detectable 
noise patterns that the processor-based controller selectively filters through 
a calibration process.  Both calibration methods would allow a lower cost 
position sensor to replace a higher cost [higher accuracy] sensor.


[1407] In embodiments where the vehicle has a communications interface with 
external data sources, topographical map information may be shared.  In one 
embodiment the vehicle has a cellular connection to the internet and 
dynamically uploads and downloads topographical map information from one or 
more servers.  In another embodiment there is vehicle-to-vehicle communication 
wherein a vehicle ahead may communicate topographical or road surface 
information to the vehicle which can seed the topographical map 15-100 with a 
priori estimates.  This topographical information can be stored with road map 
databases, and may even be directly coupled with road map systems such that 
road maps index terrain information.  This can be at the overall road 
granularity level, or may be a matrix of data representing terrain information 
across the road at a higher resolution.  The amount of topographical 
information stored can vary.  A topographical map containing an entire route or 
even an entire region can be stored on the vehicle, or only a small window 


As per claim 17, Anderson discloses wherein: the local processing units comprise a first local processor and a second local processor; the sensors comprise a first group of sensors and a second group of sensors; the first local processor is associated with a first emergency event detected by the first group of the sensors by positioning the first local processor at a first location in data processing proximity to the first group of sensor; and the second local processor is associated with a second emergency event detected by the second group of the sensors by positioning the second local processor at a second location in data processing proximity to the second group of sensors (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson disclose via p450:
[0450] The control topology of an active suspension including a 
processor-based controller per wheel may be associated with electric 
motor/generator rotor position sensing in an active suspension, and/or a 
high-accuracy calibration method for a low-cost [low-accuracy] position sensor, 
and/or self-calibrating a sensor based on detected noise patterns that are 
filtered out by selective position sensing.  An active suspension system with 
an electric motor/generator located proximal to each wheel will benefit from 
the collocated processor-based controller.  The processor may interface with a 
rotor position sensor to provide position, velocity, or acceleration feedback 
of the electric motor (which may be coupled to a hydraulic pump, ball screw, or 

motor/generator control loops local to each wheel, the active suspension system 
leverages a distributed architecture.  The benefits of a distributed 
architecture include reduced latency and faster response time to localized 
sensing and events, and reduced processing load requirements of a central node.  To reduce system cost, the processor-based controller may implement a 
high-accuracy calibration method that enables the use of a low-cost 
[low-accuracy] position sensor.  The position sensor may exhibit detectable 
noise patterns that the processor-based controller selectively filters through 
a calibration process.  Both calibration methods would allow a lower cost 
position sensor to replace a higher cost [higher accuracy] sensor.

As per claim 18, Anderson discloses wherein: the control mechanisms comprise a first group of control mechanisms and a second group of control mechanisms; the one or more local processing units comprise a first local processor and a second local processor; the first local processor is associated with the first group of control mechanisms by positioning the first local processor at a location in data transmission proximity to the first group of control mechanisms; and the second local processor is associated with the second group of control mechanisms by positioning the second local processor at a location in data processing proximity to the second group of control mechanisms (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via figure 29-1 and associated text:

    PNG
    media_image6.png
    847
    650
    media_image6.png
    Greyscale



[0472] Special cases of road events are emergency situations, where special 
rules may apply since the benefit calculation in these cases dramatically 
exceeds any power considerations.  As an example, when the event detector 
recognizes an emergency maneuver through large lateral acceleration or 
longitudinal acceleration, it might increase the road holding ability and 
decrease the comfort in the suspension.  In another embodiment, the vehicle may be able to use one or more sensors to detect an imminent crash by analyzing driver inputs (e.g. braking), radar, sonar, vision, and other sensors.  When an imminent crash event is detected, a signal may be sent to the active suspension system to prepare it for an evasive or braking maneuver.  In such a scenario, one or more of a plurality of settings may be instantiated: stiffen up the 
suspension to reduce roll and dive, increase power limits to use all necessary 
energy to keep wheel in uniform contact with the road to reduce wheel bounce, 
and/or stabilize the vehicle to reduce oscillations.  In the event of an 
imminent rear-end collision (where the active suspension vehicle is about to 
collide with the rear end of another vehicle), the active suspension may 
instantaneously adjust ride height (e.g. increase ride height) in order to 
ensure the bumper collides with the vehicle in front.  This may similarly be 

vehicle hits the active suspension vehicle rear end.  In some embodiments, the 
adaptive cruise control, collision detection, or parking assistance sensors may 
be used to detect this imminent collision, and in some cases it may be able to 
indicate whether the ride height should be increased or decreased.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al, USPAP 2015/0224845, and further in view of Nilsson et al. USPAP 2005/0071070.
As per claims 1, 10 and 14, Anderson discloses a vehicle data processing method/system, comprising; a main processor, a control area network bus connected to the main processor, a control mechanism, and a local processor; a first local processor associated with a first emergency event detected by a first group of sensors in closer data processing proximity to the first local processor than the main processor; and
a second local processor associated with a second emergency event detected by a second group of sensors in closer data processing proximity to the second local processor than the main processor (p’s 455, 851, 431, 450; fig’s 16-1, 16-2), wherein 
Anderson discloses via figure 16-1:

    PNG
    media_image1.png
    957
    642
    media_image1.png
    Greyscale


Anderson disclose via p450:
[0450] The control topology of an active suspension including a 
processor-based controller per wheel may be associated with electric 
motor/generator rotor position sensing in an active suspension, and/or a 
high-accuracy calibration method for a low-cost [low-accuracy] position sensor, 
and/or self-calibrating a sensor based on detected noise patterns that are 
filtered out by selective position sensing.  An active suspension system with 
an electric motor/generator located proximal to each wheel will benefit from 
the collocated processor-based controller.  The processor may interface with a 
rotor position sensor to provide position, velocity, or acceleration feedback 
of the electric motor (which may be coupled to a hydraulic pump, ball screw, or 
other mechanical translation mechanism) to the control topology.  By designing 
motor/generator control loops local to each wheel, the active suspension system 
leverages a distributed architecture.  The benefits of a distributed 
architecture include reduced latency and faster response time to localized 
sensing and events, and reduced processing load requirements of a central node.  To reduce system cost, the processor-based controller may implement a 
high-accuracy calibration method that enables the use of a low-cost 
[low-accuracy] position sensor.  The position sensor may exhibit detectable 
noise patterns that the processor-based controller selectively filters through 

position sensor to replace a higher cost [higher accuracy] sensor.

identify the second emergency event based on the data points from the second group of sensors; determine a second instant reaction, which could include a performance or suppression, in response to the second emergency event; and one or more control mechanisms operable to control a motion of a vehicle based on the first instant reaction, the second instant reaction, or both (p’s 1304, 431, 450, 472, 911; fig’s 16-2, 18-1, 23-1, 16-1; ab; p’s 455, 851, 428, 731-732 ).
Anderson discloses via p732:
[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.
Anderson discloses via figure 18-1:

    PNG
    media_image2.png
    1001
    530
    media_image2.png
    Greyscale

response times (e.g., due to shorter electrical signal travel and reduced processing by the central controller) and more reliable system operation (e.g., due to system redundancy) (Nilsson, p32).
Further, Nilsson discloses via figure 3 and associated text:

    PNG
    media_image7.png
    788
    653
    media_image7.png
    Greyscale




[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.

As per claim 3, Anderson discloses wherein the step of controlling the control mechanism further comprises controlling the control mechanism to forgo a motion of one or more components of the vehicle whereby injury and damage to the vehicle are mitigated or prevented (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via figure 16-2 and associated text:

    PNG
    media_image3.png
    915
    681
    media_image3.png
    Greyscale


As per claim 4, Anderson discloses wherein the step of determining the instant reaction further comprises retrieving the instant reaction correlated to the identified emergency events (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p455:

processor-based controller per wheel may be associated with and/or active 
hydraulic pump ripple noise cancellation, and/or active suspension control 
algorithms to mitigate [braking, pitch/roll, speed bump response, body heave, 
head toss, seat bounce, inclined operation, cross slope, large event smoothing, 
large event smoothing] in an active safety suspension system.  The 
processor-based controller per wheel may implement localized predictive 
analytic algorithms to arrive at a chosen (desired) suspension force in 
response to localized or central sensing.  The processor-based controller per 
wheel may also implement a damping algorithm that depends on the frequency of localized or central sensing.  The benefits of running the algorithms that 
factor in inertia in a processor-based controller per wheel architecture 
include reduced latency and faster response time to localized sensing and 
events, and reduced processing load requirements of a central node.  
High-frequency events will require fast response times to generate damping 
commands that mitigate the stimulus.

As per claim 5, Anderson discloses further comprising: selecting one or more positions of the one or more local processors to minimize data latency between the sensors and the one or more local processors, between the control mechanism and the one or more local processors, between the main processor and the one or more local processors, or combinations thereof (p’s 431, 450, 472, 455, 851, 911, 1304; ab; 
[0431] One objective of the present methods and systems of distributed 
active suspension control described herein is to improve performance of active 
suspension systems based on hydraulics, electromagnetics, electro-hydraulics, 
or other suitable systems by reducing latency and improving response time, 
reducing central processing requirements, and improving fault-tolerance and 
reliability.
Anderson discloses via figure 23-1:

    PNG
    media_image4.png
    1000
    635
    media_image4.png
    Greyscale


As per claim 6 and 20, Anderson discloses further comprising arranging the local processors in one or more wheels of the vehicle (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via figure 1-20:

    PNG
    media_image5.png
    856
    507
    media_image5.png
    Greyscale


[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.

As per claim 7, Anderson discloses transmitting a message relating to the instant reaction to a main processor; and determining, with the main processor, whether a follow-up action to the instant reaction is needed (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p1304:
[1304] In the exemplary embodiment the response time of active suspension 
actuator is substantially faster than that of the air spring, and in order to 
obtain suitably quick response characteristics from the air spring, so that can 
respond to the rapid varying road conditions and vehicle dynamics, it is 
desirable to reduce the latency period between the time of commanding a desired gas pressure and the time of achieving that gas pressure in the air spring.  The response time may be measured as the time in creating a position change of the suspension, or the time in creating a force change in the suspension.  This may necessitate the gas control valve being close coupled to the air spring so as to reduce latency generated by varying the pressure in the volume of gas contained in any interconnecting passage between the gas control valve and the air spring, and aspects relates to a schematic of an active 
actuator with an air spring into the vehicle, increasing durability and reducing cost. 


As per claim 8, Anderson discloses transmitting the message relating to the instant reaction to a cloud server (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p428:
[0428] In one embodiment, the self-driving vehicle's sensors may detect an 
obstacle and a vehicle velocity that create a collision course.  The 
self-driving vehicle may relay this information to the active safety system, 
which can then adjust suspension dynamics (e.g. four quadrant active control) 
to reduce stopping distance and/or reduce the effect of the impact on the 
driver and passengers by adjusting pre-crash ride height and vehicle stance.  
In another embodiment, the active safety system may detect an unusual vehicle 
circumstance and command the vehicle to change its steering angle, throttle 
position, etc. in order to mitigate the unusual vehicle circumstance.  In 

from a vehicle to vehicle communication interface, which may transmit data such 
as the state or future state of other vehicles in the vicinity, road and other 
conditions ahead, etc. 

As per claim 9, Anderson discloses wherein the step of identifying one or more emergency events further comprises classifying the data points into the one or more emergency events that are predetermined and stored in a memory arranged in the vehicle (p’s 1407, 431, 450, 472, 455, 851, 405, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p405:
[0405] According to another aspect, a self-driving or navigation-guided 
vehicle performs route planning at least partially based on road roughness.  A 
controller on the vehicle receives a driving plan that comprises an anticipated 
route for the vehicle, such as a GPS-guided route laid onto data from a roadway 
map database.  Along a route of travel, road condition data is collected at a 
variety of points along the route.  The controller determines a road roughness 
impact on the vehicle for at least a portion of the gathered points of road 
condition data.  This may be a calculation based on the road condition data, or 
it may comprise the road condition data itself, depending on what data is 
stored.  The self-driving or navigation-guided vehicle then adjusts the driving 
plan to reduce road roughness impact on the vehicle.  For example, it may avoid 
a road that is particularly rough.

As per claim 11, Anderson discloses wherein the positions of the first and second local processors are selected to minimize data latency between sensors and the first and second local processors, between the one or more control mechanisms and the first and second local processors, between the main processor and the first and second local processors, or combinations thereof (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p431:
[0431] One objective of the present methods and systems of distributed 
active suspension control described herein is to improve performance of active 
suspension systems based on hydraulics, electromagnetics, electro-hydraulics, 
or other suitable systems by reducing latency and improving response time, 
reducing central processing requirements, and improving fault-tolerance and 
reliability.


As per claim 12, Anderson discloses wherein the first local processor is associated with a first group of the control mechanisms such that the first local processor is positioned at a location in data transmission proximity to a first group of the one or more control mechanisms (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p732:
[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.

As per claim 13, Anderson discloses wherein the second local processor is associated with a second group of the control mechanisms by positioning the second local processor at a location in data processing proximity to a second group of the one or more control mechanisms (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further , Anderson discloses via p732:
[0732] FIG. 16-2 is an embodiment of an active suspension system topology 
that shows distributed actuator controller processors utilizing local sensors 
to run wheel-specific suspension protocols and a communication network for 
communicating wheel-specific and vehicle body information.


As per claim 15, Anderson discloses wherein the main processor is configured to: receive a message relating to the instant reaction from the local processing units via the CAN bus; determine whether or not to supplement the instant reaction; and control the control mechanisms to perform or suppress a follow-up action (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via p450:

processor-based controller per wheel may be associated with electric 
motor/generator rotor position sensing in an active suspension, and/or a 
high-accuracy calibration method for a low-cost [low-accuracy] position sensor, 
and/or self-calibrating a sensor based on detected noise patterns that are 
filtered out by selective position sensing.  An active suspension system with 
an electric motor/generator located proximal to each wheel will benefit from 
the collocated processor-based controller.  The processor may interface with a 
rotor position sensor to provide position, velocity, or acceleration feedback 
of the electric motor (which may be coupled to a hydraulic pump, ball screw, or 
other mechanical translation mechanism) to the control topology.  By designing 
motor/generator control loops local to each wheel, the active suspension system 
leverages a distributed architecture.  The benefits of a distributed 
architecture include reduced latency and faster response time to localized 
sensing and events, and reduced processing load requirements of a central node.  To reduce system cost, the processor-based controller may implement a 
high-accuracy calibration method that enables the use of a low-cost 
[low-accuracy] position sensor.  The position sensor may exhibit detectable 
noise patterns that the processor-based controller selectively filters through 
a calibration process.  Both calibration methods would allow a lower cost 
position sensor to replace a higher cost [higher accuracy] sensor.


[1407] In embodiments where the vehicle has a communications interface with 
external data sources, topographical map information may be shared.  In one 
embodiment the vehicle has a cellular connection to the internet and 
dynamically uploads and downloads topographical map information from one or 
more servers.  In another embodiment there is vehicle-to-vehicle communication 
wherein a vehicle ahead may communicate topographical or road surface 
information to the vehicle which can seed the topographical map 15-100 with a 
priori estimates.  This topographical information can be stored with road map 
databases, and may even be directly coupled with road map systems such that 
road maps index terrain information.  This can be at the overall road 
granularity level, or may be a matrix of data representing terrain information 
across the road at a higher resolution.  The amount of topographical 
information stored can vary.  A topographical map containing an entire route or 
even an entire region can be stored on the vehicle, or only a small window 


As per claim 17, Anderson discloses wherein: the local processing units comprise a first local processor and a second local processor; the sensors comprise a first group of sensors and a second group of sensors; the first local processor is associated with a first emergency event detected by the first group of the sensors by positioning the first local processor at a first location in data processing proximity to the first group of sensor; and the second local processor is associated with a second emergency event detected by the second group of the sensors by positioning the second local processor at a second location in data processing proximity to the second group of sensors (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson disclose via p450:
[0450] The control topology of an active suspension including a 
processor-based controller per wheel may be associated with electric 
motor/generator rotor position sensing in an active suspension, and/or a 
high-accuracy calibration method for a low-cost [low-accuracy] position sensor, 
and/or self-calibrating a sensor based on detected noise patterns that are 
filtered out by selective position sensing.  An active suspension system with 
an electric motor/generator located proximal to each wheel will benefit from 
the collocated processor-based controller.  The processor may interface with a 
rotor position sensor to provide position, velocity, or acceleration feedback 
of the electric motor (which may be coupled to a hydraulic pump, ball screw, or 

motor/generator control loops local to each wheel, the active suspension system 
leverages a distributed architecture.  The benefits of a distributed 
architecture include reduced latency and faster response time to localized 
sensing and events, and reduced processing load requirements of a central node.  To reduce system cost, the processor-based controller may implement a 
high-accuracy calibration method that enables the use of a low-cost 
[low-accuracy] position sensor.  The position sensor may exhibit detectable 
noise patterns that the processor-based controller selectively filters through 
a calibration process.  Both calibration methods would allow a lower cost 
position sensor to replace a higher cost [higher accuracy] sensor.

As per claim 18, Anderson discloses wherein: the control mechanisms comprise a first group of control mechanisms and a second group of control mechanisms; the one or more local processing units comprise a first local processor and a second local processor; the first local processor is associated with the first group of control mechanisms by positioning the first local processor at a location in data transmission proximity to the first group of control mechanisms; and the second local processor is associated with the second group of control mechanisms by positioning the second local processor at a location in data processing proximity to the second group of control mechanisms (p’s 431, 450, 472, 455, 851, 911, 1304; ab; p’s 428, 731-732, 1438, 1441; fig’s 16-1, 16-2, 18-1, 23-1, 29-1, 1-20 and 10-1) as per the discussion above and further, Anderson discloses via figure 29-1 and associated text:

    PNG
    media_image6.png
    847
    650
    media_image6.png
    Greyscale



[0472] Special cases of road events are emergency situations, where special 
rules may apply since the benefit calculation in these cases dramatically 
exceeds any power considerations.  As an example, when the event detector 
recognizes an emergency maneuver through large lateral acceleration or 
longitudinal acceleration, it might increase the road holding ability and 
decrease the comfort in the suspension.  In another embodiment, the vehicle may be able to use one or more sensors to detect an imminent crash by analyzing driver inputs (e.g. braking), radar, sonar, vision, and other sensors.  When an imminent crash event is detected, a signal may be sent to the active suspension system to prepare it for an evasive or braking maneuver.  In such a scenario, one or more of a plurality of settings may be instantiated: stiffen up the 
suspension to reduce roll and dive, increase power limits to use all necessary 
energy to keep wheel in uniform contact with the road to reduce wheel bounce, 
and/or stabilize the vehicle to reduce oscillations.  In the event of an 
imminent rear-end collision (where the active suspension vehicle is about to 
collide with the rear end of another vehicle), the active suspension may 
instantaneously adjust ride height (e.g. increase ride height) in order to 
ensure the bumper collides with the vehicle in front.  This may similarly be 

vehicle hits the active suspension vehicle rear end.  In some embodiments, the 
adaptive cruise control, collision detection, or parking assistance sensors may 
be used to detect this imminent collision, and in some cases it may be able to 
indicate whether the ride height should be increased or decreased.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Near et al. (U.S. patent application publication 2014/0297117) discloses a distributed active suspension control system is provided.  The control system 
is based on a distributed, processor-based controller that is coupled to an 
electronic suspension actuator.  The controller processes sensor data at the 
distributed node, making processing decisions for the wheel actuator it is 

network communicate such that vehicle-level control (such as roll mitigation) 
may be achieved.  Local processing at the distributed controller has the 
advantage of reducing latency and response time to localized sensing and 
events, while also reducing the processing load and cost requirements of a 
central node.  The topology of the distributed active suspension controller 
contained herein has been designed to respond to fault modes with fault-safe 
mechanisms that prevent node-level failure from propagating to system-level 
fault.  Systems, algorithms, and methods for accomplishing this distributed and 
fault-safe processing are disclosed. 
	Ricci (U.S. patent application publication 2014/0309864) discloses a vehicle control system can determine a location of the vehicle and evaluate laws and rules of the location to determine if changes to an instrument display are required.  The vehicle control system can automatically configure the instrument display for the location.  The vehicle control system can image and translate traffic signs in the location.  The vehicle control system can also determine if the location is associated with an interruption of a communication network, identify an alternate communication network, and automatically transfer to the alternate communication network.  An alert may be generated by the vehicle control system that includes information related to traffic rules, languages, and communication networks of the location that are different than a 
previous location of the vehicle.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

(571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667